DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ amendment filed on 1/28/22 has been entered. Claims 1, 5, 9, 14-16, 18 have been amended. No claims have been canceled. No new claims have been added. Claims 1-20 are still pending in this application, with claims 1, 9 and 16 being independent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 8-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0120185 to Salter et al. (“Salter”) in view of U.S. Patent No. 10,708,424 to Maestas (“Maestas”).  

As to claims 1, 9 and 16, Salter discloses a computer-implemented method, a system and a one or more non-transitory computer-executable instructions for implementing an automated workflow [Salter Abstract, Figs. 1- 11, pages 1-17], the method comprising: creating a first communications session between a first user and a second user [paragraphs 0113, 0114, 0117, also see Fig. 10B:1005-1 to 1011-1]; processing one or more communications between the first user and the second user to select a first intent from a plurality of possible intents 
Salter does not expressly disclose processing communications to extract values corresponding to information items and updating the automated workflow to include the values.  Even though, Salter discloses recognizing products that a customer is looking for from the conversation and updating workflow to address that product (e.g. if the customer is looking 
However, in the same or similar field of invention, Maestas discloses that values are extracted from the communications and the automated workflow is updated to include the values [Maestas column 8 lines 24-55, column 18 lines 2-21, also see column 6 lines 15-66 and column 7 lines ]. As per Maestas, when a customer needs authorization form the insurance company, in response to the agent mentions that the customer will need to provide the body shop with a particular form (e.g. “form A467”, same as extracting value corresponding to information item) authorizing work, assistant 130, which has been monitoring the phone conversation, identifies the customer's need for a particular form , and further determines that it can take actions to pre-fill the form (e.g. “form A467”, same as updating automated workflow to include the values) and prepare an email for sending the form to the customer [Figs. 6-8 and associated paragraphs]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Salter to have feature of  extracting values corresponding to information items and updating the automated workflow to include the values as taught by Maestas.  The suggestion/motivation would have been to improve the efficiency of interaction (that is, reduce response time for the agent to complete a task) and the customer's satisfaction level [Maestas column 8 lines 40-43].  
claims 4 and 19, Salter discloses wherein processing one or more communications between the first user and the second user to select the first intent comprises processing the one or more communications with a machine learning model [paragraphs 0089, 0113-0114].
As to claim 6, Salter discloses wherein the first communications session and the second communications session are over a text channel [paragraph 0163, Fig. 10B].
As to claim 8, Salter discloses wherein the second user does not participate in the second communications session [paragraphs 0160, Fig. 10B].
As to claim 10, Salter discloses wherein the first communications session and the second communications session are over a text channel [paragraph 0163, Fig. 10B].
Salter does not expressly disclose wherein the first communications session is over a voice channel and the second communications session are over a text channel. Even though, Salter discloses that present technology can receive voice inputs and convert voice input into text [paragraph 0163]. It would have been obvious to have first communications session and the second communications session are over a text channel.
However, Maestas discloses wherein the first communications session is over a voice channel and the second communications session are over a text channel [Maestas column 7 line 64 to column 8 line 18, column 9 lines 41-60, also see Figs. 5-9]. In addition, the same motivation is used as the rejection of claim 9.
As to claim 11, Maestas discloses wherein the at least one server computer is configured to: store first machine learning model data from the first communications session to a data store [column 9 lines 5-65]; and obtain the first machine learning model data from the data store during the second communications session [column 9 lines 5-65]. In addition, the same motivation is used as the rejection of claim 9.
claim 12, Salter discloses wherein the first machine learning model data comprises a state of a neuron or an output of a machine learning model [paragraphs 0089, 0113-0114].
As to claim 13, Salter discloses wherein the first user is a customer of a company [Fig. 1: 110, paragraphs 0029, 0156] and the second user is providing customer support to the first user [Fig. 1: 120, paragraphs 0031, 0156].
As to claim 14, Salter discloses wherein the at least one server computer is configured to implement the first automated workflow with the first user by: receiving a first communication from the first user during the second communications session [paragraphs 0113-0117, 0120-0124, also see Fig. 10B]; selecting a first action of a plurality of actions by processing the first communication with the first automated workflow [paragraphs 0113-0117, 0120-0124, also see Fig. 10B: 1011-1 to 1011-2]; obtaining a first channel action implementation from a plurality of first channel action implementations using the first action [paragraphs 0113-0117, 0120-0124, also see Fig. 10B: 1011-1 to 1011-2]; and transmitting a first response to the first user using the first channel action implementation [paragraphs 0113-0117, 0120-0124, also see Fig. 10B: 1011-1 to 1011-2].

Claim 2-3, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0120185 to Salter et al. (“Salter”) and U.S. Patent No. 10,708,424 to Maestas (“Maestas”) in further view of U.S. Patent Application Publication No. 2018/0054523 to Zhang et al. (“Zhang”).  

As to claim 2, Salter discloses regarding presenting a suggestion to the second user to transfer the first user to the second communications session [Fig. 10B: 1008, 1022]; 
Salter and Maestas do not expressly discloses receiving an indication from the second user to transfer the first user to the second communications session.
However, in the same or similar field of invention, Zhang discloses receiving an indication from the second user to transfer the first user to the second communications session [Zhang paragraphs 0057-0058].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Salter and Maestas to have feature of receiving an indication from the second user to transfer the first user to the second communications session as taught by Zhang.  The suggestion/motivation would have been to provide a context sensitive virtual agent. Which detects the current context of a dialog and switches resources to context-relevant resource needed to facilitate the dialog [Zhang Abstract].  
As to claim 3, Salter discloses regarding presenting an indication of the first intent and the first information item to the second user [Fig. 10B: 1030-1031, 1040-1041]; 
Further, Zhang discloses receiving an indication from the second user to transfer the first user to the second communications session [Zhang paragraphs 0057-0058]. It would have been extremely obvious to present a button to the second user to allow the second user to cause the first operation to be performed. In addition, the same motivation is used as the rejection of claim 2.
As to claim 17, Zhang discloses wherein the actions comprise: storing first session data from the first communications session to a data store [paragraph 0107]; and using the first session data during the second communications session [paragraph 0108].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Salter to have features of storing first session data from the first communications session to a data store; and using the first session data Zhang.  The suggestion/motivation would have been to provide a context sensitive virtual agent. Which detects the current context of a dialog and switches resources to context-relevant resource needed to facilitate the dialog [Zhang Abstract].  
As to claim 18, Zhang discloses wherein the first session data comprises a state of the first automated workflow [paragraph 0108].  In addition, the same motivation is used as the rejection of claim 17.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0120185 to Salter et al. (“Salter”) and U.S. Patent No. 10,708,424 to Maestas (“Maestas”) in further view of U.S. Patent No. 10044647 to Karp et al. (“Karp”).  
As to claims 5 and 15, Salter and Maestas discloses the computer-implemented method of claim 1 [see rejection of claim 1] and the system of claim 9 [see rejection of claim 9].
Salter and Maestas do not expressly disclose wherein processing one or more communications between the first user and the second user to extract the first value corresponding to the first information item comprises processing the one or more communications using named entity recognition.   
In the same or similar field of invention, Karp discloses wherein processing one or more communications between the first user and the second user to extract the first value corresponding to the first information item comprises processing the one or more communications using named entity recognition [Karp column 17 lines 31-39, column 18 lines 2-21].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Salter and Maestas to have wherein processing Karp.  The suggestion/motivation would have been to utilize named entity recognition to determine the meaning of an incoming dialogue message [Karp column 18 line 2-7].  

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0120185 to Salter et al. (“Salter”) ”) and U.S. Patent No. 10,708,424 to Maestas (“Maestas”) in further view of U.S. Patent No. 10,750,019 to Petrovykh et al. (“Petrovykh”).  
As to claims 7 and 20, Salter and Maestas disclose the computer-implemented method of claim 1 [see rejection of claim 1] and the one or more non-transitory computer-readable media of claim 16 [see rejection of claim 16].
Salter and Maestas do not expressly disclose wherein the first automated workflow comprises a directed graph.   
In the same or similar field of invention, Petrovykh discloses wherein the first automated workflow comprises a directed graph [Petrovykh column 9 line 64 to column 10 line 15].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Salter and Maestas to have wherein the first automated workflow comprises a directed graph as taught by Petrovykh.  The suggestion/motivation would have been to ensure that no node is used more than once via a directed graph [Petrovykh column 9 line 64 to column 10 line 2].  



Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.